Citation Nr: 0517543	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD) 
(claimed as flashbacks).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied service connection for a 
psychiatric condition, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  In March 
2005, he testified as having been diagnosed with PTSD at 
either the Vet Center or the VA Medical Center (VAMC) in 
Huntington, West Virginia.  As of the date of the RO's rating 
decision in September 2003, the veteran had not been shown to 
have been diagnosed with PTSD nor was there evidence that he 
was receiving treatment for any other psychiatric condition.  
Because it appears that VA records now exist, these treatment 
records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2) (2004); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

The veteran claims that, while serving with Company A of the 
14th Engineering Battalion, he was exposed to combat and non-
combat stressors which support a PTSD diagnosis.  His 
military occupational specialty (MOS) is listed as a combat 
demolition specialist for the time period of October 1968 to 
June 1969.  He claims that he was exposed to personal risk of 
harm while performing mine sweeping duties.  While mine 
sweeping on one occasion, he claims to have witnessed 
"Adams," a fellow serviceman, suffer severe injury to his 
thigh due to an exploding grenade that Adams encountered.  
The veteran's report of mine sweeping duties is consistent 
with his MOS and, the Board notes, whether such duties in and 
of themselves are sufficient to support a PTSD diagnosis is a 
clinical determination to be made by an examining mental 
health professional.  Cohen v. Brown, 10 Vet. App. 128, 140-
41 (1997).

The veteran further testified, with great memory 
difficulties, that he came under mortar attack while 
stationed in the vicinity of Quan Tre.  His hearing 
transcript remarks an inaudible response as to his precise 
location, but the Board's hearing notes indicates that he 
identified his presence at Camp Sharon.  As best as he could 
recall, the attacks took place during hot weather and before 
the onset of the monsoon season in September.  From review of 
his testimony and the claims folder, the veteran appears to 
relate that the events occurred sometime during the time 
period from June 1968 to August 1968.  He further claims that 
"Hogan," another fellow serviceman, was wounded and 
received a Purple Heart in one of the attacks.  To date, the 
veteran appears to have reported the following combat and 
non-combat stressors:

a)  exposure to personal risk of harm while 
performing mine sweeping duties as a combat 
demolition specialist of Company A of the 14th 
Engineer Battalion from October 1968 to June 
1969; 
b)  witnessed "Adams," a fellow serviceman, 
suffer severe injury to his thigh due to an 
exploding grenade that Adams encountered while 
performing mine sweeping duties with Company A of 
the 14th Engineer Battalion;
c)  came under mortar attacks while stationed at 
Camp Sharon in the Quan Tre vicinity in 
approximately June to August 1968; and 
d)  witnessed "Hogan," another fellow 
serviceman, being wounded in a mortar attack at 
Camp Sharon in the Quan Tre vicinity in 
approximately June to August 1968.

The veteran has provided to the Board additional details of 
his claimed stressors which may be capable of verification 
through the U. S. Armed Services Center for Research of Unit 
Records (CRUR).  Verification of stressors requires, at a 
minimum, the location and approximate time within a 2-month 
specific date range.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, part 3, chapter 5, paragraph 5.14(c)(2)(a).  
The RO should contact the veteran and request him to provide 
any additional details and/or corrections to his following 
claimed combat and non-combat stressors as indicated above.  
Thereafter, the RO should seek verification of the stressors 
with CURR.  The Board reminds the veteran that the duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
recons. denied, 1 Vet. App. 406 (1991) (per curiam).  

The Board is also of the opinion that the veteran should be 
afforded VA examination to determine if he has PTSD and, if 
so, the stressors supporting the diagnosis.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC for the following actions:  

1.  The RO must obtain the following medical 
records:
a) complete clinic records from the 
Huntington, West Virginia VAMC since January 
2003; and 
b) complete clinic records from the Vet 
Center in Huntington, West Virginia since January 
2003.

2.  The RO should contact the veteran and request 
him to provide any additional details and/or 
corrections to his following claimed combat and 
non-combat stressors:
	a)  exposure to personal risk of harm while 
performing mine sweeping duties as a combat 
demolition specialist of Company A of the 14th 
Engineer Battalion from October 1968 to June 
1969; 
	b)  witnessed "Adams," a fellow serviceman, 
suffer severe injury to his thigh due to an 
exploding grenade that Adams encountered while 
performing mine sweeping duties with Company A of 
the 14th Engineer Battalion;
	c)  came under mortar attacks while stationed 
at Camp Sharon in the Quan Tre vicinity in 
approximately June to August 1968; and 
	d)  witnessed "Hogan," another fellow 
serviceman, being wounded in approximately June 
to August 1968.

3.  The RO should seek verification of the 
veteran's claimed combat and non-combat stressors 
with CRUR.  CRUR should be requested to provide 
any information available which might corroborate 
the veteran's alleged stressors and any other 
sources that may have pertinent information.  The 
RO should provide CRUR with a) copies of the 
veteran's service personnel records and b) a 
summary of the above-mentioned stressors in 
paragraph 2 with any additional details provided 
by the veteran.

4.  Thereafter, the veteran should be scheduled 
for VA PTSD examination in order to obtain 
opinion as to whether the veteran has an acquired 
psychiatric disorder that was first manifested in 
service and/or is related to event(s) in service.  
The RO should provide the examiner the claims 
folder and a copy of this Remand before the 
examination prior to examination.  The examiner 
should then be requested to provide findings and 
opinion of the following questions:
		a) If the examining physician finds that the 
veteran meets the criteria for a PTSD diagnosis, 
he/she should specifically identify which 
stressors support the PTSD diagnosis; and
		b) If the examining physician finds that the 
veteran does not have PTSD, he/she should provide 
opinion as to whether it is at least as likely as 
not (probability of 50% or greater) that any 
currently diagnosed psychiatric disorder was 
first manifested in service and/or is related to 
event(s) in service?

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC) and an appropriate 
time to respond thereto.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


